The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:
Applicant claims “a table” AND “a table facet”.  Examiner notes that these are the same thing; examiner assumes applicant is only claiming one table.  Examiner suggests removing duplicative terms.  Alternatively, applicant may claim “the crown having thirty-two facets and the table”.  
Applicant claims “a table, a crown extending downwardly…the crown having thirty-two facets and a table facet”.  Examiner notes that conventionally, the crown is the table facet and all other facets between the table and the girdle.  Examiner assumes that applicant intends to claim “a crown, having 32 crown facets and a table, the crown facets extending downwardly from said table at an angle range of 33-35 degrees”.
Applicant claims 32 crown facets, ALL of which extend down from the table at “33-35 degrees” as assumed.  Examiner notes that based on applicant’s drawings, not every one of the crown facets extend at the same angle.  Examiner notes that star facets 23 and upper girdle facets 25 do NOT extend at “33-35 degrees”, as is typical of the cut utilized by applicant’s figures 1 and 2.  Examiner notes that only main crown facets 21 extend at this angle.  For further information, examiner points to the original brilliant cut diamond, EP2179672 Tolkowsky (prior art figure 1), previously cited.  
  Applicant claims the pavilion having 24 facets, all of which “extend downwardly from the girdle at an angle between 30-33 degrees”.  Examiner notes that based on applicant’s drawings, not every one of the pavilion facets extend at the same angle.  Examiner notes that lower girdle facets 27 do NOT extend at “33-35 degrees”, as is typical of the cut utilized by applicant’s figures 1 and 2.  Examiner notes that only main pavilion facets 29 extend at this angle.  For further information, examiner points to the original brilliant cut diamond, EP2179672 Tolkowsky, previously cited.  

Claims 6-10 contain the trademark/trade name “OGI Systems Limited” AND “CFire”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an optical performance test and, accordingly, the identification/description is indefinite.
Further regarding claims 6-10, applicant claims the result of an “optical performance test”.  The record is not clear how the diamond can achieve these “optical performance test” results.  Examiner the following reasons may be the deciding factor of the “optical performance test” results: A- the diamond can achieve these test results by having a particular clarity or color of the naturally occurring diamond material.  B- the diamond can achieve these test results by having the structure already claimed in claims 1-4.  C- the diamond can achieve these test results by having a structure unclaimed in claims 1-4.  Applicant has not defined the optical test, nor has applicant disclosed which of the three options this test result affects, or if it affects a different part of the diamond.  If applicant asserts that the test result is achieved by having structure unclaimed in claim 1 (option c), applicant has not clarified to what structure applicant refers.  
Also, examiner notes that applicant has not claimed the structure that applicant has used for the “optical performance test”; examiner believes that the structure of the diamond tested by applicant includes the combination of claims 1, 2, 3, 4, 13, 15, 17, 19, and 20; applicant does not claim the combination of claims 1, 2, 3, 4, 13, 15, 17, 19, and 20.  Applicant claims claim 1 with any other individual claim.  Further, examiner notes that the light path of claim 5 also depends on the facets of the diamond being the combination of claims 1, 2, 3, 4, 13, 15, 17, 19, and 20.  

Regarding claim 11, applicant claims a relationship between a “rough diamond” and the cut diamond.  Examiner notes that applicant is claiming an amount of waste from raw product and the claimed final result.  Because an uncut diamond is irregular and naturally occurring, and no longer exists after cutting, examiner is unsure if applicant is further limiting the choice in rough diamond that creates the claimed diamond.  Examiner notes that a natural, or uncut, diamond is variable in size, dimension, flaws, and other structural features.  Examiner notes that the claimed diamond can be cut from ANY “rough diamond” that is larger than the cut stone.  If applicant intends to include a step of the diamond cutting process (the step being correlating this cut to a particular rough cut stone), applicant is reminded the claim language is NOT claiming a method.  For examination purposes, that the faceted stone of claim 1 is capable of being made from a rough diamond with less than 50% waste material.  Examiner notes that the amount of waste material completely depends on the rough stone selected for this shape, which is why examiner believes this claim to be aimed a selection process, rather than the structure of the diamond.  Examiner contends that claim 11 refers to a method step of selection; applicant does not claim a method.  Examiner suggests cancellation of claim 11. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 6-10, first, please see 112b rejection above.  If applicant argues option B, wherein the claimed structure results in the test result, then examiner applies a 112d result, in that the test result does not further limit the diamond claimed.  In order to remove the 112d rejection, applicant is asked to further define the “optical performance test” as option A, define the structure in option C, or provide new information in an unknown situation.  
Regarding claim 11, Applicant further limits the amount of waste created from the raw material to make the claimed product.  Examiner notes that this does not further limit the claimed product, but further limits the dimensions and features of the raw material, which applicant is not claiming.  Examiner is unsure how these claims further limit the claimed subject matter, that being the faceted diamond.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over 2005/0166635 Kawabuchi, in view of 2017/0196318 Wagner, in further view of 9398791 Slowinski.
Regarding claim 1, Kawabuchi discloses a round cut diamond (crown in figures 1a, 26a, full diamond in figures 1b, 26b), comprising: 
said diamond having a pavilion and an overall depth, the further comprising: 

    PNG
    media_image1.png
    335
    495
    media_image1.png
    Greyscale
a table, a crown extending downwardly from said table at an angle of 33-35 degrees (ranging from 17 to 34 degrees, see table below.  Kawabuchi discloses degrees 33-34 of applicant’s range 33-35), the crown having 32 facets (figure 1a) and a table facet; 
a girdle 12 (figure 1b, 26a), the girdle being below the crown; and, 
a pavilion (figure 1c), the pavilion extending downwardly from the girdle 12 at an angle (within the graph of figure 22, which is approximately 37.5 degrees) to a single pointed culet (figure 1b, 1c), the pavilion having 24 facets and the single pointed culet (figure 1c), 

    PNG
    media_image2.png
    688
    692
    media_image2.png
    Greyscale
wherein light rays enter the table of the round cut diamond and follow a path (figures 15a-15d) whereby the light rays are reflected between interior diamond surfaces before the reflected light rays exit through the table.   Examiner notes that Kawabuchi discloses the crown and crown angle as claimed, as well as the pavilion and a variable pavilion angle.  Examiner notes that the structure of the facets is what creates the “light path”.  Therefore, by showing that the pavilion angle is an obvious modification, examiner contends that the light path and light return are a result of the modification.

Kawabuchi discloses that the crown and pavilion angles are variable for a particular light return.  Kawabuchi discloses the claimed crown angle range, but does not disclose the claimed pavilion angle range.    
Wagner discloses a round cut diamond having a “less height than a conventional brilliant cut gem” [0020].  The diamond of Wagner has a crown with a table and plurality of downwardly angled facets, a pavilion with a plurality of facets and one culet, and a girdle therebetween.  Wagner discloses crown angle theta1 (figure 5) “in the range of 16-30 degrees”, and a pavilion angle theta2 of “in the range of 28-30 degrees” [0023].  Examiner notes that applicant discloses a pavilion angle range of 25-36 degrees; Wagner discloses the range of 28-30 degrees, which means the disclosed range is shown by Wagner.  However, applicant claims the particular range of 30-33 degrees.  Examiner notes that this range is between the known round diamond pavilion angle ranges of Kawabuchi (approximately 37.5 degrees) and Wagner (16-30 degrees).  
Because the claimed diamond pavilion angle range claimed by applicant is between the known round diamond pavilion angle ranges of Kawabuchi and Wagner, examiner contends It would have been obvious to one of ordinary skill in the art before the effective filing date to try the pavilion angle ranges between Kawabuchi and Wagner.  Examiner further notes that the particular angle range is known in the art of cut diamonds, as shown in Slowinski as 30-34 degrees (claim 1).  While Slowinski discloses this pavilion angle range in an oblong diamond cut, examiner contends that this range is known in the art of cut diamonds, and shows that It would have been obvious to one of ordinary skill in the art before the effective filing date to try this range because it is between the known round diamond angle ranges of known round diamonds Kawabuchi and Wagner.  
Further, It would have been obvious to one of ordinary skill in the art at the time of the invention to alter the pavilion angle of the Kawabuchi diamond to the range of the Wagner diamond, in order to create a diamond presenting a conventional brilliant cut, but is “being much less expensive” [0020].  Examiner contends that Kawabuchi discloses the conventional round cut facet arrangement, teaches that the crown and pavilion angles are variable; Wagner teaches that the use of the crown and pavilion angles disclosed by Wagner will create a much larger appearing diamond.  “A diamond of 0.2 carat manufactured with the method of the present invention will appear comparable to a 0.4 carat diamond” [0024].  Therefore, it would be obvious to apply the conventional diamond cut of Kawabuchi with the angles as disclosed in Wagner to cut a diamond that has the appearance of a larger stone with less cost.  


SHOULD APPLICANT DISAGREE, the following rejection is also applied:
Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over 2005/0166635 Kawabuchi, in view of 9398791 Slowinski.
Kawabuchi discloses the structure disclosed above, but does not disclose the pavilion angle of 30-33 degrees.  
Slowinski discloses the relationship of having the crown having a greater angle by up to 6 degrees (column 1, line 67).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the crown and pavilion angle relationship of Slowinski to the known diamond of Kawabuchi in order to “provide increased light amplification” (title, Slowinski).  Since Kawabuchi discloses that the crown angle and the pavilion angle are related, examiner contends that application of the relationship as disclosed in Slowinski would be an obvious choice in relating the crown and pavilion angles of Kawabuchi.  Since Slowinski discloses the pavilion angle being less than the crown angle, by no more than 6 degrees, the resulting relationship of the Kawabuchi crown angle of 33-34 degrees results in a pavilion angle of 27-33 degrees.  

Regarding claim 2, Kawabuchi as modified discloses the diamond of claim 1, wherein the 32 crown facets include 8 bezel facets 14, eight star facets 15, and 16 upper girdle facets 16 (figure 1a).

Regarding claim 3, Kawabuchi as modified discloses the diamond of claim 1, wherein the 24 pavilion facets include 16 lower girdle facets 18 and eight main pavilion facets 17.  

Regarding claim 4, Kawabuchi as modified discloses the diamond of claim 27, wherein the girdle is a polished with small facets creating girdle 12.  

Regarding claim 5, Kawabuchi as modified discloses the diamond of claim 1, therefore the path of light within the diamond must follow the same path claimed by applicant.  

Regarding claims 6-10, please see the 112b and 112d rejections above.  Examiner notes that applicant claims trademarked names, as well as does not describe how the “optical performance test” relates to the structure of the diamond.  Examiner notes that there is no nexus between the test results and the stone claimed in claims 1-5, because the stone claimed does not include all relevant specifications of the tested stone (please see 112b above).  Further, the record is not clear about how the “optical performance test” modifies or further defines the scope of the diamond in claims 1-5.  Examiner contends that the stone as claimed in claims 1-5 is capable of achieving the test results of claims 1-10.  

Regarding claim 11, please see the 112b and 112d rejections above.  Examiner notes that it is possible to achieve the cut stone of Kawabuchi as modified using a raw stone with an appropriate size for waste to be reduced.  

Regarding claims 12-13, Kawabuchi as modified discloses the stone of claim 1, Kawabuchi discloses dimensions such as “crown height” “are determined when the table diameter, pavilion angle, and crown angle, are given” [0099].  Therefore, since Kawabuchi discloses the crown angle, the pavilion angle and table diameter are obvious sizes as modified by Wagner or Wagner and Slowinski, examiner contends that the calculated crown height is met in claims 12-13.  

Regarding claims 14-15, Kawabuchi discloses the girdle height is “0.026-0.3 times a girdle radius” (abstract).  Therefore, Kawabuchi as modified discloses the girdle height is in the range of 2-5% of the girdle.  

Regarding claims 16-17, Kawabuchi discloses a table, but does not describe the table in a percentage of the girdle diameter.  Wagner discloses that the table is “preferably 83.5% of the girdle diameter” [0023].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to change the size of the table of Kawabuchi to a known percentage of the girdle diameter, as taught by Wagner, as A change in size is generally recognized as being within the level or ordinary skill in the art.  See MPEP 2144.04 (IV)(a).

Regarding claims 18-19, Kawabuchi as modified discloses the diamond of claim 1, wherein the depth percentage which is “preferably about 35%” [0020].  

Regarding claims 20-26, Kawabuchi as modified discloses the diamond of claims above, but Kawabuchi as modified does not disclose the particular overall depth measurement of 3mm.  It would have been obvious to one of ordinary skill in the art at the time of the invention to choose a size based on the rough diamond.  Examiner further notes a change in size is generally recognized as being within the level or ordinary skill in the art.  See MPEP 2144.04 (IV)(a).



Conclusion
Examiner notes that by only claiming “round cut diamond”, applicant has elected by original presentation the round diamond of figures 1-3.  Further, examiner notes that applicant has included an NPL reference of a google search of “hearts and arrows”.  Examiner notes that applicant’s disclosure does not disclose any cut or facet pattern that creates the “hearts and arrows” light pattern.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Applicant is encouraged to request interviews after non-final rejection, rather than after final rejection.  Examiner notes that interviews after final rejection are “permitted in order to place the application in condition for allowance” MPEP 713.09.  Regarding the substance of interviews, applicant should consider MPEP 713.03 “interviews that are solely for the purpose of sounding out the examiner…should not be permitted”.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677